Citation Nr: 0316847	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  01-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from August 1981 to 
February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that denied an application to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, as well as entitlement to service 
connection for paranoid schizophrenia.  

When this case was previously before the Board in September 
2001, the Board reclassified the issue as solely one of 
whether new and material evidence has been presented to 
reopen a claim of entitlement service connection for an 
acquired psychiatric disorder.  The Board found that new and 
material evidence had been received, reopened the claim, and 
remanded the matter to the RO for additional development.  
Following the requested development, the RO in August 2002 
denied the claim for service connection for an acquired 
psychiatric disorder on the merits.  


REMAND

The record shows that when the veteran was examined for 
service entrance in July 1981, complaints or findings 
referable to psychiatric disability were not noted.  However, 
he was discharged from service due to a Medical Evaluation 
Board diagnosis of mixed personality disorder manifested by 
immature and dependent features associated with secondary 
depression and anxiety.  Within three months following 
separation, a private psychiatrist diagnosed the veteran with 
neurotic depression with traits of anxiety.  In March 2000, a 
private psychiatrist found that the veteran had chronic 
schizophrenic reaction, paranoid type, and was of the opinion 
that his psychiatric disorder was related to service.  
However, a VA psychiatrist, after reviewing the record in 
April 2002, did not confirm the presence of a chronic 
psychiatric disorder.  Rather, cocaine dependence was 
diagnosed on Axis I, and dependent personality traits were 
diagnosed on Axis II.  

The evaluation by the private psychiatrist in March 2000 
indicated that the veteran had been hospitalized at least 15 
times following separation, including on one occasion in 
Orlando, Florida.  On the VA examination in April 2002, the 
veteran indicated that he had been in ambulatory private 
psychiatric treatment for the previous year.  However, it 
appears that neither records of private psychiatric treatment 
nor the reports of his multiple hospitalizations, with 
exception of one private admission in November 1997, are of 
record.  In order to get a more complete picture of the 
veteran's psychiatric history, the Board is of the opinion 
that an attempt should be made to obtain the reports of 
private treatment and hospitalization.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  

Accordingly, this case is REMANDED to the RO for the 
following action:  

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric disability at any time since 
his separation from service.  In 
particular, the veteran should be asked 
to identify the specific hospitals where 
he was hospitalized in the years since 
separation.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  This should specifically include 
any pertinent medical reports concerning 
the veteran from Rodrigo Freytes del Rio, 
M.D., Cayey, Puerto Rico.  

2.  Following completion of the requested 
development and any further indicated 
development, the RO should readjudicate 
the claim of entitlement to service 
connection for an acquired psychiatric 
disorder.  

3.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


